 172DECISIONSOF NATIONALLABOR RELATIONS BOARDMotts Shop Rite of Springfield,Inc. and Motts ShopRite of Chicopee,Inc., subsidiaries of Motts Supermar-kets, Inc.' and Retail Employees'Union,Local 1459,Retail Clerks International Association,AFL-CIO, Peti-tioner.Case 1-RC- 10432rApril 27, 1970DECISION ON REVIEW AND DIRECTION OFELECTIONBy CHAIRMANMCCULLOCHAND MEMBERS BROWN ANDJENKINSOn July18, 1969,the Regional Director for RegionIissued a Decisionand Order.in the above-entitledproceeding,inwhich he dismissed the petition,findinginappropriate the requested unit of employees at theEmployer's two retail food stores located in Springfieldand Chicopee,Massachusetts. Thereafter,pursuant toNationalLabor Relations Board Rules and Regulations,and Statements of Procedure, Series 8, as amended,the Petitioner filed a timely request for review of theRegional Director'sDecision,contending that in makinghis unit finding,he departed,from Board precedent.The Petitioner'sparent organization,herein called theRetail Clerks,was permitted to file a supplemental memo-randum in support of the requestfor review. TheEmployer filed opposition to the request for review.2By telegraphic order datedNovember10, 1969, theNational LaborRelations Board granted the requestfor review.Thereafter the parties filed timely briefson review.'Pursuant to the provisions of Section3(b) of theNational LaborRelations Act, as amended,the Boardhas delegated its powers in connection with this caseto a three-member panel.The Boardhas considered the entire record in thiscase, including the briefs of the parties,and makesthe following findings:As above indicated, the Petitioner seeks to representa unit'of all employees at Motts'two foodstores inSpringfield and Chicopee,Massachusetts.The Intervetnor, Local 33,Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,is in accordwith the request, but Motts contends that the onlyappropriate unit herein is chainwide,encompassing its12 stores in Connecticut and Massachusetts.The Region-alDirector concluded that the record demonstrates nomore autonomy in the operations of the two requestedstores considered together than exists for Motts' Meri-den, Connecticut,store involved inMott'sShop-Riteof Meriden, Inc.,174 NLRB No. 157,where the Boardheld to be inappropriate a requested single-storemeatdepartment unit at Motts'Meriden store.The Petitioner,with thesupport of the Retail Clerks,disputes thisThe Employer's parent company is referred to herein as Motts'The opposition contains a motion to strike certain of the Petitioner'sexhibitsAs we do not rely on the contents of such exhibits in disposingof the issues on review, we need not and do not rule on the motionconclusion, arguing that, under the record 'facts, therequested unit is appropriate. We agree, for the followingreasons:Under the facts found by the Board in the aforemen-tionedMeridencase, it is clear that a chainwide unitwould be appropriate. However, as no labor organizationiscurrently seeking to represent that unit, the onlyissue raised here is whether the requested unit of theemployees of Motts' two stores in Springfield and Chico-pee is not also an appropriate unit.3Motts'SpringfieldandChicopee stores togetheremploy about 190 employees, all but 6 of whom resideinMassachusetts. These two stores are 71/1 miles apart,are the only stores of the chain located in Massachusetts,and fall within the Greater Springfield Metropolitan area.4The other 10 stores are located in Connecticut, thenearest of which is about 28 miles from the Massachu-setts stores.As the Board found in theMeridencase, the operationsof Motts' chain of retail food stores are highly integrated,under the control of central office management at EastHartford. However, the record shows that store manag-ers at the Springfield and Chicopee stores have fullauthority to hire and discharge part-time employees; whocomprise about 60 percent of the store complements.As to full-time employees; the store managers screenout applicants who are obviously unqualified and, whenthe district supervisor is not present, they interviewqualified applicants and may hire them, subject to theapproval of the central office. Likewise; the store manag-ers recommend employees for management training andrecommend periodic merit increases; they may delaythe granting of increases for periods up to 30 days.As the Board has stated in a number of cases, with the approvalof the courts, more than one unit may be appropriate among theemployees of a particular enterpriseDrug Fair-Community Drug Co ,Inc ,180 NLRB No 94, and cases therein cited,Haag DrugCompany,Incorporated,169 NLRB 877, StateFarm Mutual Automobile InsuranceCompany v N L R B,411F 2d 356 (C A 7), cert denied 396 U S832, enfg 163 NLRB 677,NLRB v The Western and SouthernLifeInsurance Company, 391 F 2d 119 (C A 3), cert denied 393US 978, affg 163 NLRB 138,Banco Credito y Ahoro Ponceno vNLRB, 390 F 2d 110 (C A 1), cert denied 393 U S 932, enfg167 NLRB 397 Indeed; although one of the alternative units in whichemployees may be represented may be viewed as more effective thanothers for promotion of a stable bargaining relationship, the Boardgenerally does not attempt to resolve that question but requires onlythat the unit a labor organization seeks be an appropriate one Theissue of the appropriate unit is therefore necessarily framed by therequests of labor organizations and is resolved by consideration ofallrelevant facts in the record,'including the extent to which theemployees have been organized for bargaining purposes Section 9(c)(5)of the Act prohibitsreliance on extent of organization as the controllingfactor in unit determinationsHowever, where relevant, it is entitledto some weight.4They are also within the Springfield-Chicopee-Holyoke StandardMetropolitan StatisticalArea,as defined in Standard Metropolitan Statis-ticalAreas, 1967 edition, prepared by the Office of Statistical Standards,Bureau of the Budget, which area is utilized by the Wage and HourDivision of the United States Department of Labor in making its wagesurveys'It is not shown which of two distract supervisors is over the twoMassachusetts stores Nor is it indicated how often the district supervisorvisits these two stores However, the record reveals that most applicantsfor employment at the two Massachusetts stores are interviewed atthe stores and not at the central office182 NLRB No. 19 MOTTS SHOP RITE OF SPRINGFIELDThey may also suspend full-time employees for periodsnot exceeding 24 hours.As to employee interchange affecting the requestedstores, in 1968, the first full year of operations forthe Massachusetts stores, there were 14 permanent trans-fers from one to the other and there were 9 betweeneither of them and the Connecticut stores in the chain.The more critical figures for temporary transfers show95 instances of interchange affecting the two Massachu-setts stores, involving 61 employees and 217 man 'daysof work. However, 36 of the 95 instances were betweenthe two requested stores. The remaining 59 instances(involving 30 employees and 151 man days) were betweenone, of the two Massachusetts stores and one of theother stores in the chain. This degree of interchangemay be compared with the 1967 figures for the Meridenstore, where there were 173 instances affecting a complement of 75 employees.'Although the operations of all the stores in the chainare integrated and labor relations policy is centrallydetermined, there are other factors distinguishing theMassachusetts stores. Some modifications in policy mustbe made for the two Greater Springfield stores becauseof their location in another State. Thus, there mustbe compliance with a different set of labor laws onthe statute books of the Commonwealth of Massachu-setts.The record indicates specifically that employeesworking at the Massachusetts stores have two paidholidays not enjoyed by employees at the Connecticutstores.7 The two Massachusetts stores do local advertis-ing in newspapers with a circulation in the GreaterSpringfield area and the Connecticut stores are not listedin such advertisements.The above factors, in our opinion, substantially sup-port the requested unit.We note especially that the'Thus, the rate of interchange, expressed as the average numberof instances per week divided by the employee complement at thestore, forMeriden was 4 4 percent and for the two Massachusettscombined was 0.6 percent.Although we find it unnecessary to rely upon it to support ourdecision herein, and with due deference to what appears to be acontrary view expressed inLocal 1325, Retail Clerks vN L R B ,414 F 2d '1194 (C A D C ), we believe that the power of a State toregulate labor relations for enterprises doing business within its bordersand the existence of a separate and distinct statutory framework, albeitthe substantive differences between the laws of the several Statesinvolved may at a given time be minor, are factors entitled to someweight in determining whether a grouping of employees at all retailoutlets of an enterprise within a State may be an appropriate unit173two Massachusetts stores are located in the GreaterSpringfield Metropolitan area which is a distinct labormarket for employment at these stores. Also, we viewthe interchange of employees between either of thesetwo stores and other stores in the chain as minimalwhen it is compared with that found to affect the request-ed employees in theMeridencase. Moreover, the greaterdegree of interchange of employeesbetween the twoGreater Springfield storeslends added support to theirlinkage for bargaining purposes. Finally, we give someweight to the facts that there is no history of collectivebargaining for any of Motts' employees and that nolabor organization is seeking to represent its employeeson the basis of a broader unit than that requestedby the Petitioner.On these facts we conclude that the employees inboth these two stores have a substantial communityof interest, and one which is sufficiently distinct towarrant their representation together in a single-bargain-ing unit, apart from the employees in the Motts' storesin Connecticut.Accordingly, we find that a question affecting com-merce exists concerning the representation of certainemployees of the Employer within the meaning of Sec-tions 9(c)(1) and 2(6) and (7) of the Act, and thatthe following employees of the Employer constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:Allfull-timeand regular part-time employeesemployed at the Employer's Springfield and Chicopee,Massachusetts, stores, excluding professional employ-ees,watchmen, guards and supervisors as defined inthe Act.[Direction of Elections omitted from publication.]eIn order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote, all parties to the election should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underwear Inc ,156 NLRB 1236,N L.R B vWyman-Gordon Company,394U S 759 Accordingly, it is hereby directedthatan election eligibility list, containing the names and addressesof all the eligible voters, must be filed by the Employer with theRegionalDirector for Region I within 7 days of the date of thisDecision on Review and Direction of Election The Regional Directorshallmake the list available to all parties to the electionNo extensionof time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election wheneverproper objections are filed